Title: To Thomas Jefferson from John Vaughan, 10 November 1801
From: Vaughan, John
To: Jefferson, Thomas


Dear Sir,
Philad: 10 Novr 1801—
Your very interesting letter of 5 Nov. I duely receivd & immediately gave into the hands of Dr Coxe, the Phial containing the Thread impregnated with the Vaccine Virus of which he has made immediate Use—The result will be communicated to you as soon as known—In Consequence of your request to procure Some of the Smallpox Virus—I applied to D Coxe, who has been fortunate enough to procure it from two patients of a very favorable kind—he Suggests, that it would add much to the Force of the Experiment, if Dr Gantt would inoculate some person who has not had either the Kine or the Small Pox—in order more fully to Satisfy as the quality of the Virus now Sent—& in order to be able to collect a larger quantity of it for Experiment, or for those who might still require Small Pox Innoculation—If Dr Gantt could without much Inconvenience send some of the Vaccine Virus in glass, as now sent, it would Dr Coxe says answer rather Better for children, than a thread—& will enable him to to extend the Innoculation which is very important at this Season, & particularly so, as the great number of medical Students here makes it desirable to familiarise them to it, in order the more Speedily to generalise its Introduction—
I have the pleasure of Sending you, by Directions of my Brother, a Copy of the Rural Socrates or Philosophic Farmer—You must be well acquainted with his Character, but will not yet have Seen So full an acct. of him—The Importance of the knowledge & Principles detailed in this Book, makes my Brother & myself desirous it should Circulate; it will be flattering to him to learn it meets with your approbation.
I remain with the highest respect Your ob. Serv.
Jn Vaughan
Altho’ my brother Superintended the Publication he has avoided letting it be generally known, & has no kind of Interest in the Circulation, except his desire of promoting Useful knowledge
